     Case 3:21-cv-00158-WQH-NLS Document 9 Filed 05/10/21 PageID.31 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTINE HILL,                                     Case No.: 3:21-cv-00158-WQH-NLS
12                                      Plaintiff,
                                                         ORDER
13   v.
14   MIDLAND CREDIT
     MANAGEMENT, INC.,
15
                                     Defendant.
16
17   HAYES, Judge:
18          IT IS ORDERED that the Joint Motion to Dismiss (ECF No. 7) is GRANTED. This
19   action against Defendant Midland Credit Management, Inc. is hereby dismissed with
20   prejudice. Each party shall bear her/its own costs and attorney fees.
21   Dated: May 10, 2021
22
23
24
25
26
27
28

                                                     1
                                                                             3:21-cv-00158-WQH-NLS
